DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities.
Regarding claims 1, 5, 8, 9, 13-15, and 18, the term “frame of image” is awkward. It is suggested that the term be replaced by the term “image frame”. Claims 2-7, 9-13, and 15-20 each depend from at least one claim that uses the term “frame of image” and share in the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108122544 A (“Huang”).
Regarding claim 1, Huang teaches a driving method for a display device ([2]), comprising:
dividing a red-green-blue three-color backlight source of a display device ([39]) into a plurality of regions, pixels of the display device being divided into blocks in one-to-one correspondence to the regions of the backlight source ([9], [18], [50]);
independently controlling an emergent light brightness of a light source of each color in each region with regional control device ([9], [18], [26]);
acquiring an input signal of each frame of image to be displayed ([18], [42]), and a high voltage signal and a low voltage signal of a driving voltage of each sub-pixel of the display device ([18], [42]);
displaying each frame of image by a front sub-frame and a rear sub-frame according to the high voltage signal and the low voltage signal, driving voltages of two adjacent sub-pixels in each of the blocks for each sub-frame are respectively a high voltage and a low voltage, and the driving voltages of each sub-pixel in the two sub-frames are respectively a high voltage and a low voltage ([18], [42]-[45]);
determining amplitude of backlight brightness compensation signals of the light source of each color in each of the regions respectively corresponding to the two sub-frames according to an average driving voltage of the sub-pixel of each color in each of the regions ([47]); the higher the average driving voltage is, the weaker the backlight brightness compensation signal is, and the lower the average driving voltage is, the 
adjusting the emergent light brightness of the light source of each color in each region according to the backlight brightness compensation signal ([9], [49]-[50], [58]).
Regarding claim 2, Huang teaches acquiring a reference backlight brightness signal of the light source of each color corresponding to each frame of the image ([10], [19]).
Regarding claim 3, Huang teaches wherein the determining the amplitude of backlight brightness compensation signals of the light source of each color in each of the regions respectively corresponding to the two sub-frames according to the average driving voltage of the sub-pixel of each color in each of the regions comprises:
calculating a driving voltage average value of the sub-pixel of each color in each of the regions in one sub-frame, a driving voltage average value in another sub-frame, a driving voltage average value of the high voltage signal and a driving voltage average value of the low voltage signal ([10], [53]), and calculating the backlight brightness compensation signal accordingly based on the driving voltage average values and the reference backlight brightness signal ([10], [53]), wherein constraint conditions of the calculation are as follows: brightness of the two sub-frames in each region tends to be consistent after the emergent light brightness of the light source of each color in each region is adjusted according to the backlight brightness compensation signals ([53]); and a sum of the brightness of the two sub-frames in each region tends to be consistent to a sum of sub-frame brightness obtained according to the reference backlight 
Regarding claim 4, Huang teaches wherein the calculation is according to the following formulae: for a red sub-pixel ([58]: the formula may be applied to all of red, green, and blue, thus the formula taught by Huang applied to all three colors is equivalent):
AM_R ＊ RM_ave_H + AM_R ＊ RM_ave_L
= AM_R1＊RM_ave1+AM_R2＊RM_ave2   (para. [55], [58], [64]);
AM_R1*RM_ave1=AM_R2*RM_ave2   (para. [56], [58], [65]);
wherein M represents a serial number of the region ([53], [58], [66]), AM_R represents a brightness value of the reference backlight brightness signal of a red light source ([53], [58], [66]), AM_R1 represents the brightness value of the backlight brightness compensation signal of the red light source of a first sub-frame in two corresponding sub-frames in the region M ([53], [58], [66]), AM_R2 represents a brightness value of the backlight brightness compensation signal of the red light source of a second sub-frame in the two corresponding sub-frames in the region M ([53], [58], [66]), RM_ave1 represents the average value of the driving voltage of the red sub-pixel of the first sub-frame in the region M ([53], [58], [66]), RM_ave2 represents the average value of the driving voltage of the red sub-pixel of the second sub-frame in the region M ([53], [58], [66]), RM_ave_H represents the average value of the driving voltage of the red sub-pixel of the sub-frame corresponding to the high voltage signal in the region M ([53], [58], [66]), and RM_ave_L represents the average value of the driving voltage of 
for a green sub-pixel ([58]: the formula may be applied to red, green, and blue, thus the formula taught by Huang applied to all three colors is equivalent):
AM_G ＊ GM_ave_H + AM_G ＊ GM_ave_L
= AM_G1 ＊ GM_ave1 + AM_G2 ＊ GM_ave2   (para. [55], [58], [64]);
AM_G1 * GM_ave1 = AM_G2 * GM_ave2   (para. [56], [58], [65]);
wherein M represents a serial number of the region ([53], [58], [66]), AM_G represents a brightness value of the reference backlight brightness signal of a green light source ([53], [58], [66]), AM_G1 represents a brightness value of the backlight brightness compensation signal of the green light source of a first sub-frame in two corresponding sub-frames in the region M ([53], [58], [66]), AM_G2 represents a brightness value of the backlight brightness compensation signal of the green light source of a second sub-frame in the two corresponding sub-frames in the region M ([53], [58], [66]), GM_ave1 represents the average value of the driving voltage of the green sub-pixel of the first sub-frame in the region M ([53], [58], [66]), GM_ave2 represents the average value of the driving voltage of the green sub-pixel of the second sub-frame in the region M ([53], [58], [66]), GM_aveH represents an average value of the driving voltage of the green sub-pixel of the sub-frame corresponding to the high voltage signal in the region M ([53], [58], [66]), and GM_aveL represents an average value of the driving voltage of the green sub-pixel of the sub-frame corresponding to the low voltage signal in the region M ([53], [58], [66]); and
the formula may be applied to red, green, and blue, thus the formula taught by Huang applied to all three colors is equivalent):
AM_B＊BM_ave_H + AM_B＊BM_ave_L
= AM_B1＊BM_ave1+AM_B2＊BM_ave2   (para. [55], [58], [64]);
AM_B1*BM_ave1=AM_B2*BM_ave2   (para. [56], [58], [65])
wherein M represents a serial number of the region ([53], [58], [66]), AM_B represents a brightness value of the reference backlight brightness signal of a blue light source ([53], [58], [66]), AM_B1 represents a brightness value of the backlight brightness compensation signal of the blue light source of a first sub-frame in two corresponding sub-frames in the region M ([53], [58], [66]), AM_B2 represents the brightness value of the backlight brightness compensation signal of the blue light source of a second sub-frame in the two corresponding sub-frames in the region M ([53], [58], [66]), BM_ave1 represents an average value of the driving voltage of the blue sub-pixel of the first sub-frame in the region M ([53], [58], [66]), BM_ave2 represents an average value of the driving voltage of the blue sub-pixel of the second sub-frame in the region M ([53], [58], [66]), BMave_H represents an average value of the driving voltage of the blue sub-pixel of the sub-frame corresponding to the high voltage signal in the region M ([53], [58], [66]), and BM_ave_L represents an average value of the driving voltage of the blue sub-pixel of the sub-frame corresponding to the low voltage signal in the region M ([53], [58], [66]).
Regarding claim 5, Huang teaches wherein the adjusting the emergent light brightness of the light source of each color in each region according to the backlight 
Regarding claim 6, Huang teaches wherein before adjusting the emergent light brightness in each region according to the backlight brightness compensation signal, the method further comprises adjusting the backlight brightness compensation signal of each region so as to alleviate the emergent light brightness difference between adjacent regions ([17], [21], [59]).
Regarding claim 7, Huang teaches wherein adjusting the backlight brightness compensation signal of each region is implemented by spatial low-pass smoothing filtering processing ([21]).
Regarding claim 8, Huang teaches a display device ([2]), comprising:
a display panel ([18], [22], [26]);
a backlight circuit ([39]-[40]), comprising a backlight source and regional control device ([40]), wherein the backlight source is a red-green-blue three-color backlight source ([39]), the regional control device is configured to divide the backlight source into a plurality of regions ([9], [18], [50]); each region comprises three light sources including a red light source, a green light source, and a blue light source ([58]); the regional control device is further configured to independently control the emergent light brightness of each light source in each region ([9], [18], [26]), and pixels of the display panel are divided into blocks in one-to-one correspondence to the regions of the backlight circuit ([9], [18], [50]); and
a driving circuit ([18]), comprising:

a framing display circuit ([18]), configured to display each frame of image by a front sub-frame and a rear sub-frame according to the high voltage signal and the low voltage signal, the driving voltages of each sub-frame to two adjacent sub-pixels in each of the blocks are respectively a high voltage and a low voltage, and the driving voltages of each sub-pixel in the two sub-frames are respectively a high voltage and a low voltage ([18], [42]-[45]);
a backlight compensation determination circuit ([18]), configured to determine amplitude of backlight brightness compensation signals of the light source of each color in each of the regions respectively corresponding to the two sub-frames according to the average driving voltage of the sub-pixel of each color in each of the regions ([47]); the higher the average driving voltage is, the weaker the backlight brightness compensation signal is, and the lower the average driving voltage is, the stronger the backlight brightness compensation signal is, so as to alleviate the brightness difference of each of the regions between the two sub-frames ([9], [48]); and
a backlight brightness adjustment circuit ([18]), configured to adjust the emergent light brightness of the light source of each color in each region according to the backlight brightness compensation signal ([9], [18], [49]-[50], [58]).
Regarding claim 9, Huang teaches wherein the driving circuit further comprises a reference backlight brightness circuit ([19]), configured to acquire a reference backlight 
Regarding claim 10, Huang teaches wherein the backlight compensation determination circuit comprises:
a first sub-frame statistic circuit ([19]), configured to count on an average value of driving voltage of the sub-pixel of each color in each of the regions in the first sub-frame of the two sub-frames ([10], [19], [53]);
a second sub-frame statistic circuit ([19]), configured to count on an average value of driving voltage of the sub-pixel of each color in each of the regions in the second sub-frame of the two sub-frames ([10], [19], [53]);
a high voltage statistics circuit ([19]), configured to count on an average value of the driving voltage of a high voltage signal of the sub-pixel of each color in each of the regions ([10], [19], [53);
a low voltage statistics circuit ([19]), configured to count on an average value of the driving voltage of a low voltage signal of the sub-pixel of each color in each of the regions ([10], [19], [53]); and
a calculation circuit ([19]), configured to calculate the backlight brightness compensation signal according to values obtained by statistics of the first sub-frame statistic circuit, the second sub-frame statistic circuit, the high voltage statistics circuit and the low voltage statistics circuit and the reference backlight brightness signal ([10], [19], [53]), and constraint conditions of the calculation are as follows: the brightness of the two sub-frames in each region tends to be consistent after the emergent light brightness of the light source of each color in each region is adjusted according to the 
Regarding claim 11, Huang teaches a spatial low-pass smoothing filter ([21], [59]), configured to adjust the backlight brightness compensation signal of each of the regions, so as to alleviate the emergent light brightness of adjacent regions ([17], [21], [59]).
Regarding claim 12, Huang teaches wherein the backlight brightness adjustment circuit adjusts the emergent light brightness of each region according to the backlight brightness compensation signal adjusted by the spatial low-pass smoothing filter ([21]).
Regarding claim 13, Huang teaches wherein adjusting by the backlight brightness adjustment circuit the emergent light brightness of the light source of each color in each region according to the backlight brightness compensation signal is to perform backlight brightness compensation to a next frame of image ([16]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108122544 A (“Huang”) in view of official notice.
Regarding claim 14, Huang teaches a display device ([2]) comprising:
a display panel ([18], [22], [26]);
a backlight circuit ([39]-[40]), comprising a backlight source and regional control device ([40]), the backlight source is a red-green-blue three-color backlight source ([39]), the regional control device is configured to divide the backlight source into a plurality of regions ([9], [18], [50]); each region comprises three light sources including a red light source, a green light source, and a blue light source ([58]); the regional control device is further configured to independently control an emergent light brightness of each light source in each region ([9], [18], [26]), and pixels in the display panel are divided into blocks in one-to-one correspondence to the regions of the backlight circuit ([9], [18], [50]); and
a driving circuit ([18]), wherein the following steps are executed:
acquiring an input signal of each frame of image to be displayed ([18], [42]), and acquiring a high voltage signal and a low voltage signal of a driving voltage of each sub-pixel of the display device ([18], [42]);

determining amplitude of backlight brightness compensation signals of the light source of each color in each of the regions respectively corresponding to the two sub-frames according to an average driving voltage of the sub-pixel of each color in each of the regions ([47]); the higher the average driving voltage is, the weaker the backlight brightness compensation signal is, and the lower the average driving voltage is, the stronger the backlight brightness compensation signal is, so as to alleviate the brightness difference of each of the regions between the two sub-frames ([9], [48]); and
adjusting the emergent light brightness of the light source of each color in each region according to the backlight brightness compensation signal ([9], [18], [49]-[50], [58]).
Huang does not expressly teach that the driving circuit comprises a driving chip, storing instructions, wherein the steps are executed when the instructions are executed by the driving chip. However, official notice is taken that it was well known in the art for a driving circuit to comprise a driving chip storing instructions to be executed. The suggestion to implement the driving circuit as a driving chip is present as the driving circuit is described as containing modules for performing steps ([18]). The motivation is to implement the driving circuit. Therefore, it would have been obvious to one of ordinary skill in the art from the driving circuit taught by Huang to comprise a driving chip, storing instructions, wherein the steps are executed when the instructions are executed by the driving chip.
Regarding claim 15, Huang teaches wherein when the instruction is executed by the driving chip, the following steps is further implemented: acquiring a reference backlight brightness signal of the light source of each color corresponding to each frame of image ([10], [19]).
Regarding claim 16, Huang teaches wherein the determining the amplitude of backlight brightness compensation signals of the light source of each color in each of the regions respectively corresponding to the two sub-frames according to the average driving voltage of the sub-pixel of each color in each of the regions further comprises:
counting on a driving voltage average value of the sub-pixel of each color in each of the regions in one sub-frame, a driving voltage average value in another sub-frame, a driving voltage average value of the high voltage signal and a driving voltage average value of the low voltage signal ([10], [19], [53]), and calculating the backlight brightness compensation signal accordingly based on the driving voltage average values and the reference backlight brightness signal ([10], [19], [53]), wherein constraint conditions of the calculation are as follows: the brightness of the two sub-frames in each region tends to be consistent after the emergent light brightness of the light source of each color in each region is adjusted according to the backlight brightness compensation signal ([53]); and a sum of the brightness of the two sub-frames in each region tends to be consistent to a sum of a sub-frame brightness obtained according to the reference backlight brightness signal and the high voltage signal and a sub-frame brightness 
Regarding claim 17, Huang teaches wherein the calculation is executed according to the following formulae: for a red sub-pixel ([58]: the formula may be applied to all of red, green, and blue, thus the formula taught by Huang applied to all three colors is equivalent):
AM_R＊RM_ave_H + AM_R＊RM_ave_L
= AM_R1＊RM_ave1+AM_R2＊RM_ave2   (para. [55], [58], [64]);
AM_R1*RM_ave1=AM_R2*RM_ave2   (para. [56], [58], [65]);
wherein M represents a serial number of the region ([53], [58], [66]), AM_R represents a brightness value of the reference backlight brightness signal of the red light source ([53], [58], [66]), AM_R1 represents a brightness value of the backlight brightness compensation signal of the red light source of the first sub-frame in two corresponding sub-frames in the region M ([53], [58], [66]), AM_R2 represents a brightness value of the backlight brightness compensation signal of the red light source of the second sub-frame in the two corresponding sub-frames in the region M ([53], [58], [66]), RM_ave1 represents an average value of the driving voltage of the red sub-pixel of the first sub-frame in the region M ([53], [58], [66]), RM_ave2 represents an average value of the driving voltage of the red sub-pixel of the second sub-frame in the region M ([53], [58], [66]), RM_ave_H represents an average value of the driving voltage of the red sub-pixel of the sub-frame corresponding to the high voltage signal in the region M ([53], [58], [66]), and RM_ave_L represents an average value of the driving voltage of 
for a green sub-pixel ([58]: the formula may be applied to all of red, green, and blue, thus the formula taught by Huang applied to all three colors is equivalent):
AM_G＊GM_ave_H + AM_G＊GM_ave_L
= AM_G1＊GM_ave1+AM_G2＊GM_ave2   (para. [55], [58], [64]);
AM_G1*GM_ave1=AM_G2*GM_ave2   (para. [56], [58], [65])
wherein M represents a serial number of the region ([53], [58], [66]), AM_G , represents a brightness value of the reference backlight brightness signal of the green light source ([53], [58], [66]), AM_G1 represents a brightness value of the backlight brightness compensation signal of the green light source of the first sub-frame in two corresponding sub-frames in the region M ([53], [58], [66]), AM_G2 represents a brightness value of the backlight brightness compensation signal of the green light source of the second sub-frame in the two corresponding sub-frames in the region M ([53], [58], [66]), G_Mave1 represents an average value of the driving voltage of the green sub-pixel of the first sub-frame in the region M ([53], [58], [66]), GM_ave2 represents an average value of the driving voltage of the green sub-pixel of the second sub-frame in the region M ([53], [58], [66]), GM_ave_H represents an average value of the driving voltage of the green sub-pixel of the sub-frame corresponding to the high voltage signal in the region M ([53], [58], [66]), and GM_ave_L represents an average value of the driving voltage of the green sub-pixel of the sub-frame corresponding to the low voltage signal in the region M ([53], [58], [66]); and
the formula may be applied to all of red, green, and blue, thus the formula taught by Huang applied to all three colors is equivalent):
AM_B＊BM_ave_H + AM_B＊BM_ave_L
= AM_B1＊BM_ave1+AM_B2＊BM_ave2   (para. [55], [58], [64]);
AM_B1*BM_ave1=AM_B2*BM_ave2   (para. [56], [58], [65])
wherein M represents a serial number of the region ([53], [58], [66]), AM_B represents a brightness value of the reference backlight brightness signal of the blue light source ([53], [58], [66]), AM _1 represents a brightness value of the backlight brightness compensation signal of the blue light source of the first sub-frame in two corresponding sub-frames in the region M ([53], [58], [66]), AM_2 represents a brightness value of the backlight brightness compensation signal of the blue light source of the second sub-frame in the two corresponding sub-frames in the region M ([53], [58], [66]), BM_ave1 represents an average value of the driving voltage of the blue sub-pixel of the first sub-frame in the region M ([53], [58], [66]), BM_ave2 represents an average value of the driving voltage of the blue sub-pixel of the second sub-frame in the region M ([53], [58], [66]), BM_ave_H represents an average value of the driving voltage of the blue sub-pixel of the sub-frame corresponding to the high voltage signal in the region M ([53], [58], [66]), and BM_ave_L ,represents an average value of the driving voltage of the blue sub-pixel of the sub-frame corresponding to the low voltage signal in the region M ([53], [58], [66]).
Regarding claim 18, Huang teaches wherein adjusting the emergent light brightness of the light source of each color in each region according to the backlight 
Regarding claim 19, Huang teaches wherein before adjusting the emergent light brightness of each region according to the backlight brightness compensation signal, the method further comprises adjusting the backlight brightness compensation signal of each region so as to alleviate the emergent light brightness difference between adjacent regions ([17], [21], [59]).
Regarding claim 20, Huang teaches wherein adjusting the backlight brightness compensation signal of each region is implemented by spatial low-pass smoothing filtering processing ([21]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0019464 A1 (Xing) teaches dividing an image frame into a first and second image frame at different voltages in order to improve viewing angle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gene W Lee/Primary Examiner, Art Unit 2692